Trumbull, J. This case presents the question, whether the board of supervisors of such counties as have adopted the township organization, are required to provide for the support of the paupers of the county,' or whether each town is required to support its own paupers. At the time the county of La Salle adopted the township organization, and at this time, in all counties where it has not been adopted, the poor are a county charge, for the support of which, the county commissioners’ court is required to provide. Unless, therefore, there is something in the act, providing for a township organization, which changes the burden of providing for the poor, from the county to the towns, it would seem that the county would still be required to make that provision. That the act to provide for township and county organization, contains no direct provision, making it the duty of each town to provide for its own paupers, is admitted; but it is said that such a duty is inferrable from various provisions of that act. If this were so, it would be a sufficient answer to all such inferences to say, that the act makes no provision whatever, whereby the towns are to raise the means to support their poor. But the legislature have not left this question doubtful or uncertain. In the thirteenth section of the sixteenth article of the act to provide for township and county organization, in force April 16, 1849, it is expressly declared whose duty it shall be to provide for the poor. That section is as follows: “It shall be the duty of the board of supervisors to take charge of the poor, and the management of the poor houses in their respective counties, that is given to the county commissioners’ court, and the overseers of the poor of the several towns shall be accountable to, and their compensation shall be audited by the board of supervisors, and paid by the county.” It is difficult to conceive how the legislature could more clearly have expressed their intention, that the hoard of supervisors should take charge of the poor at the expense of the county. There is no foundation in the act for a distinction between county paupers and town paupers. Such a distinction had never, at that time, been recognized as existing in this State, and the plain, obvious meaning of the act is, that all the poor of the county shall be maintained at the expense of the county. The judgment of the Circuit Court is affirmed. Judgment affirmed.